DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer contour being non-quadrilateral of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-10 are objected to because of the following informalities: 
In claim 9, the phrase “wherein the curvature”, on line 1, should be changed to -- wherein a curvature --.
In claim 10, the phrase “wherein the curvature”, on line 1, should be changed to -- wherein a curvature --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 2, in the phrase “the order of arrangement of the plurality of light sources of each LED component is different from the order of arrangement of the plurality of light sources of the adjacent LED component” on lines 3-5, the claimed arrangements lack antecedent basis.  
For purpose of examination, the Examiner has interpreted the claim to mean, -- “an order of arrangement of the plurality of light sources of each LED component is different from another order of arrangement of the plurality of light sources of an adjacent LED component --

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamazaki et al. (US 20150292716 A1, hereinafter, “Yamazaki”).

Regarding claim 1, Yamazaki teaches an LED arc display (light-emitting device, see figures 1-2b, and figures 3a-16b2 to show common elements and features to all embodiments) comprising: 
at least one LED matrix array module (light-emitting device 1001, see fig 1a), wherein each LED matrix array module (1001) is composed of a plurality of LED matrix units (light-emitting panels 200(1), 200(2), 200(3) and 200(4), see fig 1a) arranged regularly (as seen in figure 1a), and each LED matrix unit (200(1), 200(2), 200(3) or 200(4)) includes a display surface (see surface of each panel), wherein the display surface (surface of either panel) has an outer contour wherein the outer contour is a non-quadrilateral (note: the contour of either panel is triangular, and thus not quadrilateral).

Regarding claim 3, Yamazaki teaches wherein the outer contour of the display surface (see contour of either 200) forms a protrusion portion (see portion of 200 protruded outwards, and better seen in fig 1a) and a recess portion (see portion of 200 recessed inwards, and better seen in fig 1a), and the shape (see shapes of the protruded and recessed portions of either 200) of the protrusion portion (protruded portion) corresponds (as seen in fig 1a) to the shape of the recess portion (recesses portion of 200).

Regarding claim 6, Yamazaki teaches wherein the display surface (surface of either 200) is structurally symmetrical about the longitudinal direction (axis of each display surface is not shown, but runs along the length of either 200, this is better seen in fig 2b).

Regarding claim 8, Yamazaki teaches further including at least one adjustment component (splicer 110, see fig 2a) the least one adjustment component (110) being connected to at least one LED matrix array module (1001), so as to adjust (by providing a proper shape) the least one LED matrix array module (1001) by means of the least one adjustment component (110) about at least one of the three axes (all axis, as seen in fig 2a).

Regarding claim 11, Yamazaki teaches further including at least one support frame (framework 100, see fig 1b), wherein the at least one LED matrix array (1001) module is disposed on (as seen in fig 1a) the at least one support frame (100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-5, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.

Regarding claim 2, Yamazaki teaches wherein each LED matrix unit further includes a plurality of LED components, wherein each LED component includes a plurality of light sources of different colors, and the order of arrangement of the plurality of light sources of each LED component is different from the order of arrangement of the plurality of light sources of the adjacent LED component.
However, in an alternative embodiment of figure 8a, Yamazaki teaches wherein each LED matrix unit (display panel 300) further includes 
a plurality of LED components (plurality of pixels 302), wherein each LED component (302) includes a plurality of light sources of different colors (sub-pixel 302R for red, sub-pixel 302G for green and sub-pixel 302B for blue).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light sources as taught by the alternative embodiment of Yamazaki into the teachings of the current embodiment, in order to provide the device with a better combination of colors. One of ordinary skill would have been motivated to make this modification because red green and blue lights provide the closest approximation to natural white light.
Yamazaki does not teach the order of arrangement of the plurality of light sources of each LED component is different from the order of arrangement of the plurality of light sources of the adjacent LED component.
However, one of ordinary skill would have considered various arrangements of light sources so as to ensure smooth transitions between panels.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide different arrangements to the light sources of Yamazaki, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification to further even light output, or to avoid brakes in the images projected by the display surfaces.

Regarding claim 4, Yamazaki does not explicitly teach wherein the outer contour of the display surface has at least five sides.
However, Yamazaki discloses the shape of the contour of the display surface is not  but not limited to the substantially triangular shape (see ¶ 96).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the display surface as taught by Yamazaki pentagonal, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Yamazaki.

Regarding claim 5, Yamazaki does not explicitly teach wherein the outer contour of the display surface is hexagonal.
However, Yamazaki discloses the shape of the contour of the display surface is not  but not limited to the substantially triangular shape (see ¶ 96).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the display surface as taught by Yamazaki hexagonal, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Yamazaki.

Regarding claim 7, Yamazaki teaches wherein at least two sides (see curved sides of either 200) of the outer contour of the display surface (display surface of either 200).
Yamazaki does not teach wherein at least two sides are parallel in the longitudinal direction.
However, Yamazaki discloses the shape of the contour of the display surface is not  but not limited to the substantially triangular shape (see ¶ 96), including shapes with two sides parallel in the longitudinal direction.
It would have been an obvious matter of design choice to select a shape having at least two sides parallel in the longitudinal direction into the contour taught by Yamazaki, since the applicant has not disclosed that making two sides parallel in the longitudinal direction solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with shaping the display contour of Yamazaki. In this case, selecting a given shape would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as adjusting the overall shape of the display surfaces for image projections. 

Regarding claim 9, Yamazaki does not explicitly teach wherein the curvature of the display surface about the longitudinal direction is 1.4 degrees.
However, one of ordinary skill would have considered a variety of curvatures provided by the framework, including about 1.4 degrees in the longitudinal direction.
It would have been an obvious matter of design choice to select a curvature of 1.4 degrees in the longitudinal direction for the display surface of Yamazaki, since the applicant has not disclosed that having a specific curvature solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the curvature shown in the figures of Yamazaki. In this case, selecting a given curvature would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as adjusting the size of the display surface or extending the height of the device.

Regarding claim 10, Yamazaki does not explicitly teach wherein the curvature of the display surface about the longitudinal direction is 1.5 degrees.
However, one of ordinary skill would have considered a variety of curvatures provided by the framework, including about 1.4 degrees in the longitudinal direction.
It would have been an obvious matter of design choice to select a curvature of 1.5 degrees in the longitudinal direction for the display surface of Yamazaki, since the applicant has not disclosed that having a specific curvature solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the curvature shown in the figures of Yamazaki. In this case, selecting a given curvature would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as adjusting the size of the display surface or extending the height of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Chen et al. (CN 110379319 A) discloses an LED arc having a plurality of display surfaces connected to each other. Each of the display surfaces has a matrix of LEDs. The equilateral hexagonal LED display module can standardize for mass production, which reduces production cost of the spherical LED display screen.

Cope Richard. (US 11079997 B2) discloses an LED arc having a plurality of squared display surfaces, each surface has at least red, green and blue emitters so as to project accurate images. The display is flexible and can be bent or folded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875